Citation Nr: 0800022	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC).


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1988 to 
June 1989.  He died in June 1989, while on active duty.  The 
appellant is advancing this appeal as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
October 2004.  A statement of the case was issued in August 
2005, and a substantive appeal was received in October 2005.  


FINDINGS OF FACT

1.  Entitlement to DIC was denied by a February 1990 rating 
decision; the appellant failed to file a substantive appeal 
to complete an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for entitlement to DIC has not been 
received since the February 1990 rating decision.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision which denied 
entitlement to DIC is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has not been received since the 
February 1990 denial of entitlement to DIC, and the claim of 
entitlement to DIC is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2006, 
subsequent to the October 2003 adjudication.  While the 
notice was not provided prior to the adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a November 2006 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as this 
is a claim to reopen a claim of entitlement to DIC, which is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Significantly, the September 2006 notification did advise the 
appellant of the applicable laws and regulations, and 
information and evidence necessary to reopen her claim of 
entitlement to DIC.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA has obtained service medical records and military 
personnel records.  VA has also assisted the appellant in 
obtaining evidence.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

A review of the record shows that entitlement to Dependency 
and Indemnity Compensation (DIC) was denied in February 1990 
by the RO.  Although a notice of disagreement was received in 
May 1990 and a statement of the case was issued in September 
1990, the appellant did not file a substantive appeal to 
complete the appeal.  Under the circumstances, the Board 
finds that the February 1990 decision therefore became final.  
See 38 U.S.C.A. § 7105.  A request to reopen the claim was 
received in September 2003.  
 
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the February 1990 RO decision 
consisted of the military report of investigation, the 
coroner's report, and copies of the veteran's death 
certificate.  

By rating decision in February 1990, the RO denied the claim 
for entitlement to DIC based on the evidence that revealed 
that the veteran was driving under the influence of alcohol 
at the time of his death and that driving under the influence 
of alcohol is considered misconduct, which bars entitlement 
to DIC.

Evidence received since the February 1990 decision include 
copies of the veteran's death certificates which are 
cumulative and redundant of the evidence previously 
considered.  

The Board acknowledges a statement received in October 2004 
from the appellant that the military caused the veteran's 
alcoholism.  The Board declines to view this contention as 
new and material evidence.  Not only is it not shown that the 
appellant is medically trained and thus competent to render 
such an opinion, the statutory provisions of 38 U.S.C.A. 
§ 1110 precludes compensation for alcohol abuse disabilities.

The Board also acknowledges another statement received in 
October 2005 in which the appellant asserts that the 
veteran's blood alcohol level was below the legal limit, but 
had risen above the legal limit by the time his body was 
discovered hours later.  This statement is also not new and 
material evidence.  It is merely an unsupported speculative 
assertion by the appellant. 

The Board further acknowledges the aforementioned statement 
received in October 2004 in which the appellant asserts that 
driving under the influence of alcohol is not misconduct 
since she is in receipt of life insurance.  However, the 
Board is unaware of any legal basis for allowing entitlement 
to DIC on that basis.  The criteria for entitlement to DIC 
are not the same as the criteria for entitlement to life 
insurance. 

Overall, the evidence received since the February 1990 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the appellant's claim for entitlement to DIC, 
and does not raise a reasonable possibility of substantiating 
the claim to reopen.  For these reasons, the Board concludes 
that the appellant has not presented new and material 
evidence to reopen her claim of entitlement to DIC.  
Accordingly, the Board's analysis must end here and the 
appeal is denied.  See 38 U.S.C.A. § 5108.   




ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to DIC.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


